Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 1 of 8 PagelD #: 1

AO 106A iOS/l 8) Appiication for a Wan'ant by Telepl\one or Other Re|iable Electronic Means

UNITED STATES DISTRICT CoURT
for the "HW §

Southern District of West Virginia

 

 

 

 

 

 

aoe;/ ins

 

 

Seznrlem

ln the Matter of the Search of

 

 

 

(Briefly describe lh_e properly to be searched
or idenlijj' the person by name and address)

Case NO, 2318-mj-00'l 17

U.S. Postal Service Priorlty l\/lai| E)<press Package
bearing tracking number “EGOSO401285US"

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemify me person or describe lhe
property to be searched and give its location):

USPS Priority l\/lail Express Pacl<age bearing tracking number "EGO30401285US" located in Charleston, WV.

located in the Southern District of West Virglnia , there is now concealed (idemify the
person or describe the property to be seized)!
controlled substances the proceeds of drug trafficking, and other evidence of a violation of 21 U.S.C. §§ 841(a)(1)and
846.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one ormore):
El evidence of a crime;
l!l contraband, fruits of crime, or other items illegally possessed;
El property designed for use, intended for use, or used in' committing a crime;
D a person to be arrested ora person who is unlawfully restrained

The search is related t0 a violation of:

Code Sec)‘l`()n ()/j‘ense Descrl`ptl`on
21 USC 841(3)(1)and 846 Distribution of a Controlled Substance and Conspiracy to Distribute a Controlled

Substance

The application is based on these facts:
See Attached Affidavit.

il Continued on the attached sheet.

|:l D€lay€d IlOflC€ Of dayS (give exact ending date if more rhan 30 days: ) lS requested under
18 U.S.C. § 3103a, the basis of which is set forth on th)e’?tached sheet.
/,

”‘/'/,7/{/&! 6 ////.://:¢\ //'
//

Vé/§Fpllc/GHI ’S signature

 

v
Joshua D. l\/lehall, United States Posta| inspector

 

Printea’ name and lier

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.l by
telephOn€ (specify reliable eleclronic means).

October 23, 2018 %/ t/M“

Date:

 

Jndge 's signa/nre

City and state: Beck]ey, WV Omar J. Abou|hosn, United States l\/|aglstrate Judge

 

 

Printed name and title

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 2 of 8 PagelD #: 2

A F F I D A V I T
STATE OF WEST VIRGINIA
COUNTY GF KANAWHA, tO-Wit:
l, Joshua D. Mehall, being duly sworn, hereby depose and state as
follows:

l. l am a United States Postal lnspector employed with the
United States Postal Inspection Service since February 2007. My
responsibilities include the investigation of crimes involving the
U.S. Postal Service and crimes furthered through the use of the
U.S. Mail. This includes the investigation of controlled
substances sent through the U.S. Mail.

2. This affidavit is made in support of an application for
a search warrant to search the contents of a U.S. Postal Service
Priority Mail Express Package bearing tracking number
“EG030401285US” with a return address of “Trudie Green, 615 Little
Harts Creek, Harts, WV 25524” and a delivery address of “Jason
Todd, 1593 Peninsala (sic) Drive, Arcata, CA 95521” (hereinafter
referred to as the “SUBJECT PARCEL”). The SUBJECT PARCEL iS a
Priority Mail Express envelope with a handwritten Priority Mail
Express Label. SUBJECT PARCEL was mailed on October 22, 2018 from
Harts, West ‘Virginia. with $24.90 postage affixed. The SUBJECT
PARCEL is presently located at 1002 Lee St., Charleston, WV 25325.

3. The information contained in this affidavit is based on

information l have gained front my investigation, my personal

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 3 of 8 Page|D #: 3

observations, my training and experience, and information related
to me by other law enforcement agents and witnesses.

4. Drug trafficking background gained over the years has
shown that drug dealers and drug traffickers utilize the U.S.
Postal Service for shipping controlled substances, including but
not limited to cocaine, heroin, methamphetamine, marijuana, and
pharmaceuticals. The use of Express Mail, Priority Mail and First
Class Mail are favored because of the reliability, anonymity, speed
(overnight service), minimal cost, and ability to track the mail
piece.

5. Through experience gained in drug investigations by
Postal Inspectors and other law enforcement agents, and through
information provided by individuals who have been involved in
buying, selling, and shipping drugs by Express Mail, Priority Mail
and other types of shipments, the Postal Inspection Service has
established a drug profile policy to screen mail packages for
controlled substances. The profile characteristics include
peculiarities in labeling and unusual packaging techniques as well
as other considerations. The reason that handwritten labels are
of interest is that the vast majority of premium mail services
such as Express and Priority Mail involves business~to~business or
business-to-person correspondence and features typewritten or

computer-generated labels. Person-to-person correspondence (and

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 4 of 8 Page|D #: 4

the handwritten labels attendant thereto) accounts for a very small
minority of total Express and Priority Mail traffic.

6. Postal Inspectors, Special Agents of the Drug
Enforcement Administration (DEA) and other intelligence sources
have identified Arizona, Texas, California, Florida, Michigan, New
Jersey and New York as Hejor source states for illegal drugs
flowing into areas within the Southern District of West Virginia.

7. Fron\ my experience, training, and knowledge of drug
shipments through the U.S. Mail 1 am aware that drug traffickers
frequently use fictitious names and addresses on the return address
portion of the mailing label both to remain anonymous and avoid
detection. Some return addresses have been found to be legitimate
addresses, but the actual resident at those locations is either
fictitious or non~existent. 1 am also aware that the address of
the person that the mail piece is addressed to is generally not
fictitious because a valid address is necessary for the package to
be delivered. However, at times the true name of the addressee may
be altered or ignored in favor of an alias or code name to better
disguise their identity from law enforcement.

8. Based upon my knowledge, training, and experience l know
that drug traffickers using the U.S. Postal Service often use
unusual packaging techniques. These may include excessive taping

or wrapping or by including within the package items having strong

 

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 5 of 8 Page|D #: 5

odors in an effort to contain or mask the odor of controlled
substances in order to avoid detection by trained narcotics dogs.

9. Your affiant knows based on training and experience as
well as consultation with other agents, that U.S. Mail is often
used by narcotic traffickers to transport controlled substances,
as well as U.S. currency derived from the distribution of
controlled substances, either as payment or proceeds. Your affiant
knows based on training and experience that U.S. Postal Service
Express Mail is commonly used to transport controlled substances
because narcotic traffickers can track the parcels, and control
dispatch times and locations.

BACKGROUND OF INVESTIGATION

 

10. On October 22, 2018, your affiant was notified. by
employees of the Harts, WV Post Office of a suspicious package.
Employees stated they observed a white male come in to the post
office and purchase a Priority Mail Express envelope. The male
then returned to his vehicle, where he was observed placing large
amounts of cash between the pages of a magazine, which he then
placed inside the envelope he had purchased. Based on my training
an experience, l am aware that those involved in the selling of
illicit drugs often place drug proceeds between sheets of paper,
either in books or magazines before shipping in order to avoid

detection.

 

 

 

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 6 of 8 Page|D #: 6

11. The employees also reported that they were aware that the
name listed on the sender portion of the label was not consistent
with the individuals who receive mail at that address.

12. On October 23, 2018, your affiant reviewed the SUBJECT
PARCEL, and observed among other characteristics, that it bore a
handwritten label and was to be delivered to California, a known
source state for illegal drugs coming into the Southern District
of West Virginia.

13. four affiant made inquiries through CLEAR, an electronic
database that has proven reliable in previous investigations in
determining the legitimacy of name, address, and phone number
information, regarding the return. address, “Trudie Green, '615
Little Harts Creek, Harts, WV 25524”. CLEAR showed no such name
associated with that address.

14. Your affiant also made inquiries through CLEAR regarding
the delivery address, “Jason Todd, 1593 Peninsala (sic) Drive,
Arcata, CA 95521”. CLEAR showed no such name associated with that
address. Due to the unusual street name on the delivery address,
your affiant also made inquiries through CLEAR using the original
spelling “Peninsala”, and also “Peninsula”

15. TFC Kevin Williams, West Virginia State Police, provided

a trained narcotic detection dog named “FEERA”. FEERA has

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 7 of 8 Page|D #: 7

experience with narcotics investigations including drug parcels
and was last certified in February 2018.1

15. On October 23, 2018, the SUBJECT PARCEL was placed in a
line~up with three additional boxes of various shapes and sizes.
FEERA conducted an exterior examination of all the parcels. TFC
Williams informed me that FEERA positively alerted on the SUBJECT
PARCEL indicating the presence of the odor of a controlled
substance.

16. Based on the information contained herein, your affiant
maintains there is probable cause to believe that the SUBJECT
PARCEL - U.S. Postal Service Priority Mail Express Package
“EG030401285US” ~ contains controlled substances, and/or proceeds
which are evidence thereof, and/or contraband, in violation of

Title 21, United States Code, Sections 841(a)(1), 843(b) and 846.

 

1Narcotics dogs trained using heroin are also able to detect the
odor of other opiate based substances such as oxycodone,

oxymorphone, hydrocodone, morphine, and the like. Because these
substances are all derived from the poppy plant, they share a
molecular foundation recognizable to the dog. Many trainers and

certifying entities such as the West Virginia Police Canine
Association believe that training and certifying a dog on pure
heroin results in a more reliable dog. This is because it makes
certain that the dog is trained to locate the odor of the
foundational molecule and not some other non~controlled substance
such as an agent used to “cut” heroin or bonding agents such as
gluten used in the manufacturing of pharmaceuticals.

6

 

 

 

Case 2:18-mj-00117 Document 1 Filed 01/09/19 Page 8 of 8 Page|D #: 8

Further your affiant sayeth naught.

 

 

s;l:UAL/h. / MfH’ALL
AL INSPECTOR

Sworn to before me, and subscribed in my presence, this 23rd

OMAR J. ABOULHOSN
UNITED STATES MAGISTRATE JUDGE

Day of October, 2018.

 

 

 

